COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Rickey B. Newell v. Litton Loan Servicing LLC

Appellate case number:     01-12-00710-CV

Trial court case number: 1013020A

Trial court:               165th District Court of Harris County

         On March 18, 2013, appellant Rickey B. Newell and appellee Litton Loan Servicing,
LLC filed a joint “Agreed Motion for Entry of Judgment,” asking us to vacate the trial court’s
judgment, to declare void or valid various filings related to real property, and to deny all other
relief sought by the appellant in his lawsuit. The parties explain that their intention in requesting
this relief is to allow Litton to begin new foreclosure proceedings against the appellant.
       The parties did not specifically request that we dismiss the appeal, although as authority
for their request that we enter judgment they cite to Texas Rule of Appellate Procedure
42.1(a)(2)(A), pertaining to voluntary dismissals in civil cases. See TEX. R. APP. P.
42.1(a)(2)(A). Rule 42.1(a)(2)(A) permits us to “render judgment effectuating the parties’
agreements” in accordance with an agreement signed by the parties or their attorneys and filed
with the clerk. TEX. R. APP. P. 42.1(a)(2)(A).
        The relief sought by the parties in their joint motion is beyond that authorized by Rule
42.1(a)(2)(A). We may not “order a new trial merely on the agreement of the parties absent
reversible error, or . . . vacate a trial court’s judgment absent reversible error or a settlement.”
Notes and Comments, TEX. R. APP. P. 42. The parties do not indicate that the dispute between
them has been settled, nor do they point us to reversible error in the trial court’s judgment. For
these reasons, the motion of the parties is denied.
       It is so ORDERED.

Judge’s signature: /s/ Justice Evelyn V. Keyes
                    Acting individually  Acting for the Court


Date: March 19, 2013